Citation Nr: 1544247	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a right shoulder scar.



REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2004 and from September 2008 to October 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right shoulder scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current acquired psychiatric disorder, diagnosed as major depressive disorder, is related to his military service.



CONCLUSION OF LAW

Major depressive disorder was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he experienced psychiatric symptoms during his military service.  In this regard, the Veteran reported that his symptoms were related to his duties and experiences as a military policeman.  He has also claimed that the symptoms have been ongoing since separation from service. 

With the exception of an April 2004 medical record in which the Veteran reported possible anxiety related to chest pain and rapid breathing, the service treatment records do not document any complaints, treatment, or diagnosis of a psychiatric disorder.  

In August 2012, the Veteran was afforded a VA examination in connection with his claim.  The examiner opined that the Veteran's current major depressive disorder was most likely caused by or the result of his military service.  In rendering her opinion, the examiner indicated that there is no evidence to suggest the Veteran's symptoms did not first manifest during active service.  The Veteran reported that these symptoms have continued for the last 10 years.  The examiner referenced the Veteran's report of depressive symptoms notable for multiple suicide attempts, one of which occurred during service but was not documented.  The Veteran had also told the examiner that his symptoms manifested in response to a busy and isolated life, as well as due to exposure to multiple stressors he witnessed as a military policeman.  

An August 2012 VA treatment record shows the Veteran was seen for an evaluation of his anxiety and depression.  He stated that these symptoms were longstanding and began during his military service.   

The record shows that the Veteran has a current diagnosis of major depressive disorder.  Moreover, he is competent to report his symptoms in service and thereafter, and there is insufficient evidence to find him not credible. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the reported history has remained consistent through the course of the appeal, and there is no evidence of any intercurrent causes.  The Veteran's statements are also consistent with the places, types, and circumstances of his service as a military policeman.  Finally, there is medical evidence of a nexus or link between the Veteran's current major depressive disorder and his competent and credible lay reports of in-service psychiatric symptoms.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a),(d).  
Accordingly, the service connection is warranted for major depressive disorder.


ORDER

Service connection for major depressive disorder is granted.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a right shoulder scar.  He has alleged that he has a four inch, tender, right shoulder scar as a result of being stabbed in the back.  See August 2012 statement.  His service treatment records also show that, during his July 2004 separation examination, the Veteran stated that he was treated in the emergency room after he was stabbed in the back.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any right shoulder scar that may be present.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder scar.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic file.

The AOJ should also secure any outstanding, relevant VA medical records.
 
2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any right shoulder or upper back scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner in connection with the examination. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has any right shoulder scar.  If so, he or she should opine as to whether it is at least as likely as not that the scar is related to the Veteran's military service.

In providing his or her opinion, the examiner should consider the July 2004 medical history report noting the Veteran's statement that he was treated at the emergency room for a stab wound to the back. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


